Title: From George Washington to Mary Ball Washington, 30 September 1757
From: Washington, George
To: Washington, Mary Ball



Mount Vernon Sept 30 1757

Honored Madam—Your letter by Mr. Smith I received on my way to Col Fairfax’s funeral; in answer to that part relative to my Bro’r Charles’ Marriage I shall observe, that if there is no other objection than the one you mention, it may soon be removed; and that Mrs Thornton if she believes I am capable of taking these ungenrous advantages, knows little of the principles which govern my conduct:—however I suppose Mrs Thornton is actuated by prudent Motives and therefore would be safe.—If she will get any Instrument of writing drawn I will sign it provided it does not effect me in other respects than her Daughters Fortune, if my Brother dies under Age.
I have waited till now, expecting the arrival of my Negros Cloaths from Great Britain; but as the season is advancing, and risks attending them I can no longer depend, and therefore beg the favour of you to choose me about 250 yds Oznbitgs 200 yds of cotton 35 pr Plad Hoes and as much thread as is necessary in Mr Lewis’ Store if he has them if not in Mr Jackson’s and send them up by Jno who comes down with a Tumbler for that purpose.
I set out this afternoon on my return to Winchester.
I offer my Love to Charles, and am Hon’d Madam, Yr. most Dutiful and affect’e Son

Go. Washington

